IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES PATRICK BONIFAY,

      Appellant,

v.                                     CASE NO. 1D12-2859

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 10, 2017.

An appeal from the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Andy Thomas, Public Defender; Amanda Edge and Glen P. Gifford, Assistant
Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Virginia Chester Harris and Heather Flanagan
Ross, Assistant Attorneys General, Tallahassee, for Appellee.


       ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

      In accordance with instructions from the Florida Supreme Court, this cause

is remanded for resentencing in conformance with sections 775.082, 921.1401, and

921.1402, Florida Statutes. See Atwell v. State, 197 So. 3d 1040 (Fla. 2016);

Kelsey v. State, 206 So. 3d 5 (Fla. 2016).
ROBERTS, C.J., B.L. THOMAS and WINOKUR, JJ., CONCUR.




                                2